Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT
(Willdan Group, Inc. and L. Mallory McCamant)

This Amendment to Employment Agreement (hereafter “Amendment”) is entered into
by and between Willdan Group, Inc., a Delaware corporation (“Company”), and L.
Mallory McCamant (“Employee”) this 23rd day of March, 2007.

1.                                       Amendment to Employment Agreement. 
Effective retroactive to January 1, 2007, Section 3A of the Restated Employment
Agreement, between Willdan Group, Inc., a Delaware corporation, formerly The
Willdan Group of Companies, a California corporation (“Company”), and L. Mallory
McCamant (“Employee”) effective August 1, 2006 (hereafter the “Employment
Agreement) is amended, to read, as follows:

“A.  Base annual salary in the amount of $205,000, payable bi-weekly.”

2.                                       No other Changes to Employment
Agreement.  All other terms, conditions and provisions contained in the
Employment Agreement shall remain in full force and effect, without
modification.

3.                                       Representation by Legal Counsel.  The
parties hereto acknowledge that Robert L. Lavoie of Lavoie, McCain & Jarman has
been retained by Company to represent Company in this transaction.  Employee
consents to such representation and waives any conflict of interest as may be
presented by such representation.  Employee has been advised to have this
Amendment reviewed by independent legal counsel of Employee’s choosing.  Company
may assume that Employee has sought such consultation and that Employee’s
agreement with the terms, conditions and provisions of this Amendment are with
the benefit of such independent legal advice.

Executed on March 23, 2007, at Anaheim, California.

Company:

 

Employee:

 

 

Willdan Group, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ W. Tracy Lenocker

 

 

  /s/ Mallory McCamant

 

 

 

Tracy Lenocker, President & CEO

 

 

L. Mallory McCamant

 

 

 


--------------------------------------------------------------------------------